Determination of respondent New York State Department of Social Services, dated February 3, 1995, which, insofar as challenged herein, denied petitioner’s request for adoption subsidies at the "special” rate retroactive to January 24, 1984, the date the adoption was finalized, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stanley Sklar, J.], entered June 7, 1996), dismissed, without costs.
We reject respondents’ argument that petitioner’s claim is time-barred (see, Matter of Miller v Perales, 189 AD2d 874), but find that respondents’ interpretation of the relevant regulation *171(18 NYCRR 421.24 [c] [14]), as not providing for awards of increased subsidies retroactive to the date of adoption, is not irrational (see, Matter of Costello v Perales, 167 AD2d 602). Concur—Murphy, P. J., Rosenberger, Wallach, Tom and Andrias, JJ.